Exhibit 10.4

 



GUARANTY (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, this "Guaranty"), dated as of June 30, 2020, made by
each of the undersigned (together with each other Person that executes a joinder
agreement and becomes a "Guarantor" hereunder, each a "Guarantor", and
collectively, the "Guarantors"), in favor of the Holders.

 

W I T N E S S E T H :

 

WHEREAS, Acacia Research Corporation, a Delaware corporation, (the "Company"),
and each party listed as a "Buyer" on the Schedule of Buyers (as such schedule
may be amended, restated or otherwise modified from time to time) attached to
the Securities Purchase Agreement (each a "Buyer", and collectively, the
"Buyers") are parties to that certain Securities Purchase Agreement, dated as of
November 18, 2019 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the "Securities Purchase Agreement"),
pursuant to which, among other things, certain Buyers purchased from the Company
certain senior secured notes issued on June 4, 2020 (as such senior secured
notes were amended, restated, replaced, exchanged or otherwise modified from
time to time on or prior to the date of the Exchange Agreement, the "June 4
Notes");

 

WHEREAS, pursuant to that certain Exchange Agreement, dated as of the date
hereof (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Exchange Agreement”), by and between the
Company, Merton Acquisition HoldCo LLC, a Delaware limited liability company
("Merton"), and Starboard Value LP, each of the June 4 Notes shall be exchanged
and replaced in their entirety by new notes (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the "Notes")
issued by Merton in favor of each of the Holders, in the original aggregate
principal amount of $115,000,000, to the same Starboard Funds and in the same
respective amounts as the June 4 Notes;

 

WHEREAS, the Holders have requested, and the Guarantors have agreed, that the
Guarantors shall execute and deliver to the Holders a guaranty guaranteeing all
of the Obligations;

 

WHEREAS, pursuant to that certain Pledge and Security Agreement, dated as of
June 30, 2020, (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the "Merton Security Agreement"), the
Company and Merton and have granted to Starboard Value Intermediate Fund LP, as
collateral agent for the Buyers (in such capacity, the "Collateral Agent"), a
security interest in and lien on certain assets to secure the Secured
Obligations (as defined in the Security Agreement);

 

WHEREAS, pursuant to that certain Stock Pledge Agreement, dated as of June 30,
2020, (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the "Pledge Agreement" and together with the Merton
Security Agreement, the "Security Agreements", and each, a "Security
Agreement"), certain Subsidiaries of the Company have granted to the Collateral
Agent a security interest in and lien on certain assets to secure the Secured
Obligations (as defined in the Pledge Agreement); and

 

WHEREAS, each Guarantor has determined that the execution, delivery and
performance of this Guaranty directly benefits, and is in the best interest of,
such Guarantor.

 

NOW, THEREFORE, in consideration of the premises and the agreements herein and
for other consideration, the sufficiency of which is hereby acknowledged, each
Guarantor hereby agrees with each Holder as follows:

 

 

 

 

 



 1 

 

 

SECTION 1. Definitions. Reference is hereby made to the Securities Purchase
Agreement and the Notes for a statement of the terms thereof. All terms used in
this Guaranty which are defined in the Securities Purchase Agreement or the
Notes and not otherwise defined herein shall have the same meanings as set forth
therein, as applicable.

 

SECTION 2. Guaranty. The Guarantors, jointly and severally, hereby
unconditionally and irrevocably, guarantee the punctual payment, as and when due
and payable, by stated maturity or otherwise, of all Obligations now or
hereafter existing under the Notes (including, without limitation, all interest
that accrues after the commencement of any proceeding commenced by or against
Merton or any Guarantor under any provision of the Bankruptcy Code (Chapter 11
of Title 11 of the United States Code) or under any other bankruptcy or
insolvency law, assignments for the benefit of creditors, formal or informal
moratoria, compositions, or extensions generally with creditors, or proceedings
seeking reorganization, arrangement, or other similar relief (an "Insolvency
Proceeding")), whether or not the payment of such interest is unenforceable or
is not allowable due to the existence of such Insolvency Proceeding, and all
fees, commissions, expense reimbursements, indemnifications and all other
amounts due or to become due under the Notes (such obligations, to the extent
not paid by Merton, being the "Guaranteed Obligations"). Without limiting the
generality of the foregoing, each Guarantor's liability hereunder shall extend
to all amounts that constitute part of the Guaranteed Obligations and would be
owed by Merton to the Holders under the Notes but for the fact that they are
unenforceable or not allowable due to the existence of an Insolvency Proceeding
involving Merton.

 

SECTION 3. Guaranty Absolute; Continuing Guaranty; Assignments.

 

(a)          Except as set forth herein to the contrary, the Guarantors, jointly
and severally, guarantee that the Guaranteed Obligations will be paid strictly
in accordance with the terms of the applicable Transaction Documents, regardless
of any law, regulation or order now or hereafter in effect in any jurisdiction
affecting any of such terms or the rights of the Holders with respect thereto.
The obligations of each Guarantor under this Guaranty are independent of the
Guaranteed Obligations, and a separate action or actions may be brought and
prosecuted against any Guarantor to enforce such obligations, irrespective of
whether any action is brought against Merton and any of the Guarantors (each, a
"Transaction Party") or whether any Transaction Party is joined in any such
action or actions. The liability of any Guarantor under this Guaranty shall be
irrevocable, absolute and unconditional irrespective of, and each Guarantor
hereby irrevocably waives, to the extent permitted by law, any defenses it may
now or hereafter have (other than payment in full of all Guaranteed Obligations
(together with any matured indemnification obligations as of the date of such
payment, but excluding any inchoate or unmatured contingent indemnification
obligations)) in any way relating to, any or all of the following:

 

(i)             any lack of validity or enforceability of any applicable
Transaction Document or any agreement or instrument relating thereto;

 

(ii)            any change in the time, manner or place of payment of, or in any
other term of, all or any of the Guaranteed Obligations, or any other amendment
or waiver of or any consent to departure from any applicable Transaction
Document, including, without limitation, any increase in the Guaranteed
Obligations resulting from the extension of additional credit to any Transaction
Party or otherwise;

 

(iii)           any taking, exchange, release or non-perfection of any
Collateral (as defined in the applicable Security Agreement) with respect to the
Guaranteed Obligations, or any taking, release or amendment or waiver of or
consent to departure from any other guaranty, for all or any of the Guaranteed
Obligations; or

 

(iv)           any change, restructuring or termination of the corporate,
limited liability company or partnership structure or existence of any
Transaction Party.

 

 

 

 



 2 

 

 

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Holder or any other Person upon the
insolvency, bankruptcy or reorganization of any Transaction Party or otherwise,
all as though such payment had not been made.

 

(b)          This Guaranty is a continuing guaranty and shall remain in full
force and effect until the payment in full of all Guaranteed Obligations
(together with any matured indemnification obligations as of the date of such
payment, but excluding any inchoate or unmatured contingent indemnification
obligations).

 

SECTION 4. Waivers. To the extent permitted by applicable law, each Guarantor
hereby waives promptness, diligence, notice of acceptance and any other notice
with respect to any of the Guaranteed Obligations and this Guaranty and any
requirement that the Holders or the Collateral Agent exhaust any right or take
any action against any Transaction Party or any other Person or any Collateral
(as defined in applicable Security Agreement). Each Guarantor acknowledges that
it will receive direct and/or indirect benefits from the financing arrangements
contemplated herein and that the waiver set forth in this Section 4 is knowingly
made in contemplation of such benefits. The Guarantors hereby waive any right to
revoke this Guaranty, and acknowledge that this Guaranty is continuing in nature
and applies to all Guaranteed Obligations, whether existing now or in the
future.

 

SECTION 5. Subrogation. Until the payment in full of all Guaranteed Obligations
(together with any matured indemnification obligations as of the date of such
payment, but excluding any inchoate or unmatured contingent indemnification
obligations), each Guarantor subordinates any rights that it may now or
hereafter acquire against any Transaction Party or any other guarantor that
arise from the existence, payment, performance or enforcement of any Guarantor's
obligations under this Guaranty, including, without limitation, any right of
subrogation, reimbursement, exoneration, contribution or indemnification and any
right to participate in any claim or remedy of the Holders or the Collateral
Agent against any Transaction Party or any other guarantor or any Collateral (as
defined in the applicable Security Agreement), whether or not such claim, remedy
or right arises in equity or under contract, statute or common law, including,
without limitation, the right to take or receive from any Transaction Party or
any other guarantor, directly or indirectly, in cash or other property or by
set-off or in any other manner, payment or security solely on account of such
claim, remedy or right. If any amount shall be paid to a Guarantor in violation
of the immediately preceding sentence at any time prior to the payment in full
of all Guaranteed Obligations (together with any matured indemnification
obligations as of the date of such payment, but excluding any inchoate or
unmatured contingent indemnification obligations), such amount shall be held in
trust for the benefit of the Holders and shall forthwith be paid ratably to the
Holders to be credited and applied to the Guaranteed Obligations and all other
amounts payable under this Guaranty, whether matured or unmatured, in accordance
with the terms of the applicable Transaction Documents, or to be held as
Collateral (as defined in the applicable Security Agreement) for any Guaranteed
Obligations or other amounts payable under this Guaranty thereafter arising. If
any Guarantor shall make indefeasible payment in full in cash of all Guaranteed
Obligations under the Notes (together with any matured indemnification
obligations as of the date of such payment, but excluding any inchoate or
unmatured contingent indemnification obligations), the Holders will, at such
Guarantor's request and expense, execute and deliver to such Guarantor
appropriate documents, without recourse and without representation or warranty
(in each case, solely with respect to such evidence of transfer by subrogation),
necessary to evidence the transfer by subrogation to such Guarantor of an
interest in the Guaranteed Obligations resulting from such payment by such
Guarantor.

 

SECTION 6. Representations, Warranties and Covenants.

 

(a)          Each Guarantor hereby represents and warrants as of the date first
written above as follows:

 

(i)             Such Guarantor is an entity duly organized and validly existing
and in good standing under the laws of the jurisdiction in which it was formed,
and has the requisite power and authorization to own its properties and to carry
on its business as now being conducted and as presently proposed to be
conducted, except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. Such Guarantor is duly qualified as
a foreign entity to do business and is in good standing in every jurisdiction in
which its ownership of property or the nature of the business conducted by it
makes such qualification necessary, except to the extent that the failure to be
so qualified or be in good standing would not reasonably be expected to have a
Material Adverse Effect.

 

 

 

 



 3 

 

 

(ii)            Such Guarantor has the requisite power and authority to enter
into and perform its obligations under each applicable Transaction Document to
which it is a party. The execution and delivery by such Guarantor of such
applicable Transaction Documents and the consummation by such Guarantor of the
transactions contemplated thereby have been duly authorized by such Guarantor's
board of directors (or other applicable governing body). The applicable
Transaction Documents to which such Guarantor is a party have been duly executed
and delivered by such Guarantor, and constitute the legal, valid and binding
obligations of such Guarantor, enforceable against it in accordance with their
respective terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation or similar laws relating to, or affecting generally, the
enforcement of applicable creditors' rights and remedies.

 

(iii)           The execution, delivery and performance of the applicable
Transaction Documents to which it is a party by such Guarantor and the
consummation of the transactions contemplated hereby and thereby will not (i)
result in a violation of any organizational documents of such Guarantor or (ii)
conflict with, or constitute a default (or an event which with notice or lapse
of time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which such Guarantor is a party, or (iii) result in a
violation of any law, rule, regulation, order, judgment or decree applicable to
such Guarantor or by which any property or asset of such Guarantor is bound or
affected, other than, in the cases of the foregoing clauses (ii) and (iii), such
conflicts, defaults or violations that would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

(iv)           No Guarantor is required to obtain any consent, authorization or
order of, or make any filing or registration with, any court, governmental
agency or any federal or state regulatory or self-regulatory agency or any other
Person in order for it to execute, deliver or perform any of its obligations
under or contemplated by the applicable Transaction Documents, in each case in
accordance with the terms hereof or thereof, other than pursuant to the
exceptions expressly provided for in any of the applicable Transaction Documents
or to the extent failure to obtain such consent, authorization or order of, or
to make any filing or registration, would not reasonably be expect to have a
Material Adverse Effect.

 

(v)            Except with respect to any matters related to Intellectual
Property Rights that occur in the ordinary course of the Guarantor's business as
a purchaser, seller and enforcer of Intellectual Property Rights, there is no
action, suit, proceeding, inquiry or investigation before or by the Principal
Market, any court, public board, government agency, self-regulatory organization
or body pending or, to the knowledge of such Guarantor, threatened against or
adversely affecting such Guarantor, or any of such Guarantor's officers or
directors, whether of a civil or criminal nature or otherwise, in their
capacities as such, except as set forth in Schedule 3(w) to the Securities
Purchase Agreement and Schedule 1 hereto. The matters set forth in Schedule 3(w)
and Schedule 1 hereto would not reasonably be expected to have a Material
Adverse Effect.

 

(vi)           Such Guarantor (A) has read and understands the terms and
conditions of the Securities Purchase Agreement, the Notes and the other
applicable Transaction Documents, and (B) now has and will continue to have
independent means of obtaining information concerning the affairs, financial
condition and business of Merton and the other Transaction Parties, and has no
need of, or right to obtain from the Collateral Agent or any Holder, any credit
or other information concerning the affairs, financial condition or business of
Merton or the other Transaction Parties that may come under the control of the
Collateral Agent or any Holder.

 

(b)          Each Guarantor covenants and agrees that until the indefeasible
payment in full in cash of all obligations under the Notes (together with any
matured indemnification obligations as of the date of such payment, but
excluding any inchoate or unmatured contingent indemnification obligations) and
payment of all other amounts payable under this Guaranty (excluding any inchoate
or unmatured contingent indemnification obligations), it will comply with each
of the covenants (except to the extent applicable only to (1) a public company
or (2) the Company or Merton (and not its Subsidiaries)) which are set forth in
Section 10 of the Notes as if such Guarantor were a party thereto.

 

 

 

 



 4 

 

 

SECTION 7. Right of Set-off. Upon the occurrence and during the continuance of
any Event of Default, the Collateral Agent and any Holder may, and is hereby
authorized to, at any time and from time to time, without prior notice to the
Guarantors (any such notice being expressly waived by each Guarantor) and to the
fullest extent permitted by law, set-off and apply any and all deposits (general
or special, time or demand, provisional or final, but excluding (a) accounts
specifically and exclusively used for payroll, payroll taxes and other employee
wage and benefit payments or for the benefit of any Guarantor's employees, (b)
trust or tax withholding accounts and (c) any other Excluded Account (as defined
in applicable Security Agreement)) at any time held and other Indebtedness at
any time owing by any Holder to or for the credit or the account of any
Guarantor against any and all Guaranteed Obligations of the Guarantors now or
hereafter existing under this Guaranty, irrespective of whether or not the
Collateral Agent or any Holder shall have made any demand under this Guaranty.
Collateral Agent and each Holder agrees to notify the relevant Guarantor
promptly after any such set-off and application made by such Holder, provided
that the failure to give such notice shall not affect the validity of such
set-off and application. The rights of the Collateral Agent or any Holder under
this Section 7 are in addition to other rights and remedies (including, without
limitation, other rights of set-off) which the Collateral Agent or such Holder
may have under this Guaranty in law or otherwise.

 

SECTION 8. Notices, Etc. All notices and other communications provided for
hereunder shall be in writing and shall be mailed (by certified mail, postage
prepaid and return receipt requested), telecopied or delivered in accordance
with Section 9(f) of the Securities Purchase Agreement at the addresses set
forth below. All such notices and other communications shall be effective (a) if
set by certificated mail, return receipt requested, when received or five days
after deposited in the mails, whichever occurs first, (b) if telecopied or sent
by electronic mail, when transmitted (during normal business hours), or (c) if
delivered personally, upon receipt.

 

SECTION 9. GOVERNING LAW; CONSENT TO JURISDICTION; SERVICE OF PROCESS AND VENUE.
ALL QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY, ENFORCEMENT AND
INTERPRETATION OF THIS GUARANTY SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE
STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICT OF LAW
PROVISION OR RULE (WHETHER OF THE STATE OF NEW YORK OR ANY OTHER JURISDICTIONS)
THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTIONS OTHER THAN THE
STATE OF NEW YORK. EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN THE CITY OF NEW YORK,
BOROUGH OF MANHATTAN, FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED
HEREIN, AND HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT,
ACTION OR PROCEEDING, ANY CLAIM THAT IS NOT PERSONALLY SUBJECT TO THE
JURISDICTION OF ANY SUCH COURT, THAT SUCH SUIT, ACTION OR PROCEEDING IS BROUGHT
IN AN INCONVENIENT FORUM OR THAT THE VENUE OF SUCH SUIT, ACTION OR PROCEEDING IS
IMPROPER. Each party hereby irrevocably waives personal service of process and
consents to process being served in any suit, action or proceeding by mailing a
copy thereof to such party at the address for such notices to it under this
Guaranty and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.

 

SECTION 10. WAIVER OF JURY TRIAL, ETC. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION
OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS GUARANTY
OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

SECTION 11. Miscellaneous.

 

(a)          Each Guarantor will make each payment hereunder in lawful money of
the United States of America and in immediately available funds to each Holder,
at such address specified by such Holder from time to time by notice to the
Guarantors.

 

 

 

 



 5 

 

 

(b)          Provisions of this Guaranty may be amended and the observance
thereof may be waived (either generally or in a particular instance and either
retroactively or prospectively), only with the written consent of each Guarantor
and the Required Holders. Any amendment or waiver effected in accordance with
this Section 11 shall be binding upon each Holder and each Guarantor. Any
consideration offered or paid to any Person to amend or consent to a waiver or
modification of any provision of this Guaranty shall be subject to the terms of
the Securities Purchase Agreement.

 

(c)          No failure on the part of the Collateral Agent or any Holder to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The rights and remedies of the Collateral Agent and the Holders provided
herein are cumulative and are in addition to, and not exclusive of, any rights
or remedies provided by law. The rights of the Collateral Agent and the Holders
under this Guaranty against any party hereto are not conditional or contingent
on any attempt by the Collateral Agent or any Holder to exercise any of their
respective rights under any other applicable Transaction Document against such
party or against any other Person.

 

(d)          With respect to severability, Section 9(d) of the Securities
Purchase Agreement is hereby incorporated herein by reference as if fully stated
herein and shall apply to this Guaranty mutatis mutandis.

 

(e)          This Guaranty shall (i) be binding on each Guarantor and its
respective successors and permitted assigns, and (ii) inure, together with all
rights and remedies of the Collateral Agent and the Holders hereunder, to the
benefit of the Collateral Agent and the Holders and their respective successors,
permitted transferees and permitted assigns. Without limiting the generality of
clause (ii) of the immediately preceding sentence, the Collateral Agent and any
Holder may assign or otherwise transfer its rights and obligations under this
Guaranty to any other Person in accordance with the terms of the Notes and
Securities Purchase Agreement, and such other Person shall thereupon become
vested with all of the benefits in respect thereof granted to the Collateral
Agent or such Holder, as the case may be, herein or otherwise. None of the
rights or obligations of any Guarantor hereunder may be assigned or otherwise
transferred without the prior written consent of the Required Holders; provided
that the prior written consent of each Holder shall be required for the
assignment or transfer of all or substantially all of the obligations of any
Guarantor hereunder.

 

(f)            This Guaranty reflects the entire understanding of the
transaction contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, entered into before the date hereof.

 

(g)          Section headings herein are included for convenience of reference
only and shall not form part of, or affect the interpretation of, this Guaranty.

 

(h)          With respect to counterparts, Section 9(b) of the Securities
Purchase Agreement is hereby incorporated herein by reference as if fully stated
herein and shall apply to this Guaranty mutatis mutandis.

 

REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

 



 6 

 

 

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be executed by
its respective duly authorized officer, as of the date first above written.

 



  ACACIA RESEARCH CORPORATION       By: /s/ Clifford Press                      
  Name: Clifford Press   Title: Chief Executive Officer       Address for
Notices:    

 

 

 

 

 

 



 7 

